IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00044-CR

JOE LEE HODGES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee




                           From the 440th District Court
                              Coryell County, Texas
                             Trial Court No. 17-24424


                          MEMORANDUM OPINION


       Appellant Joe Lee Hodges was convicted by a jury of the felony offense of assault

family violence by strangulation. Hodges pleaded true to an enhancement paragraph,

and the jury assessed a sentence of twenty years’ incarceration. Hodges challenges his

conviction in two issues: (1) the evidence was insufficient; and (2) trial counsel provided

ineffective assistance.
                                              Evidence at Trial

          Hodges was convicted of choking his long-time roommate and partner

“Girlfriend” on October 6, 2017.1 Police were directed to Hodges’s apartment after receipt

of a 9-1-1 call from one of Hodges’s neighbors. The neighbor testified that she was outside

of her apartment conversing with a friend when she heard glass breaking around the

corner. The neighbor and her friend went around the corner to see what was happening

and saw broken glass on the ground outside Hodges’s apartment. The neighbor knew

both Hodges and Girlfriend and saw them struggling in their apartment through the

broken window.            The neighbor testified she saw Hodges with his hands around

Girlfriend’s throat, and Girlfriend yelled for the neighbor to call 9-1-1 because Hodges

was trying to kill her. The neighbor yelled at Hodges to stop choking Girlfriend, but he

ignored her. The neighbor said it looked like Girlfriend was in a daze while Hodges’s

hands were around her throat, and Girlfriend was gasping for breath. The neighbor saw

Hodges and Girlfriend fall to the floor and saw Hodges bring his fist down toward

Girlfriend, although the neighbor could not see them clearly on the ground. The friend

retrieved the neighbor’s cell phone and called 9-1-1. The neighbor then spoke with 9-1-1

telling them what she had seen and requesting the police. Hodges did not stop attacking

Girlfriend until the police arrived.




1
    As Girlfriend identifies as female, we will use feminine pronouns.

Hodges v. State                                                                      Page 2
       Three Copperas Cove Police officers testified that Hodges and Girlfriend were

well known to them and the department due to the number of domestic violence calls the

pair had generated. During the majority of those calls, both were drinking, and both were

uncooperative with the police. The officers saw the broken glass on the sidewalk in front

of Hodges’s apartment. Girlfriend was covered in dried and wet blood, and she was

crying and extremely frantic. Girlfriend also had a large, fresh bruise on her left side that

the officer could see because she was only wearing underwear. One officer testified that

Girlfriend told him Hodges assaulted her. Based on Girlfriend’s injuries, the officers

made the decision to arrest Hodges even though Girlfriend did not want him arrested.

       Another officer spoke with Hodges and noticed injuries on Hodges’s left forearm

and left knuckles. The officer testified that the abrasions on the knuckles could indicate

Hodges had been punching someone or something. Hodges told the officer that he had

been sleeping when Girlfriend broke the window. The officer testified that Hodges

appeared to be under the influence of something but that he could not smell alcohol or

see any dilation in Hodges’s eyes to indicate drug use.

       The third officer on the scene spoke to Girlfriend, who was more cooperative after

Hodges was arrested and taken to jail. Girlfriend provided the officer with details of

being assaulted that were consistent with what he had learned about the event. The

officer asked Girlfriend if she wanted a protective order and she agreed. The protective

order that was issued was admitted as State’s exhibit five.


Hodges v. State                                                                        Page 3
       Girlfriend testified at trial and described herself as an alcoholic and an abuser of

drugs. She testified that she and Hodges had been together for approximately fifteen

“wonderful” years. Girlfriend testified that she did not remember the assault, she did

not know how the window was broken, she did not remember the police coming to the

apartment the day of the assault, she did not remember speaking with the police or telling

them that Hodges choked her, and she did not know why the neighbor would call 9-1-1.

Girlfriend also testified that the blood smeared on her face was not blood but was a result

of her eczema which caused her skin to look chapped and red. She further noted that she

bled easily because she is anemic. Girlfriend also denied that Hodges had caused her any

bodily injury. She testified, “I was quite fine days later. I mean, there was nothing wrong

with me. I miss him very much.”

       Girlfriend could not remember how she was injured that day but explained that a

lot of bruising was because she stumbled and fell a lot due to her intoxication. Girlfriend

also noted that her alcoholism affected her memory. Girlfriend described herself as a

“mean drunk.” She later explained what she meant: “I antagonize. I belligerently attack

with my words. I make fun. I try to be - - I’m different when I’m drunk.” Girlfriend also

noted that she is not fun to be around when she is drinking. Girlfriend did not describe

herself as physically violent, although she noted that even her family hit her when she

was intoxicated.




Hodges v. State                                                                      Page 4
       A registered nurse, who is also certified as a forensic nurse examiner and a sexual

assault nurse examiner, testified that pressure applied to the neck can alter or constrict

the blood flow to and from the brain and can also interfere with an individual’s breathing.

Death can occur if suppression of breathing and blood flow continues four to five

minutes. The nurse further testified that it does not require a great deal of pressure to

occlude an individual’s breathing or blood flow by squeezing someone’s neck. One

symptom that an individual’s breathing has been occluded is they begin gasping for

breath. The nurse also noted that less than fifty percent of strangulation patients exhibit

visible injuries. The nurse, who was certified as an expert, did not examine Girlfriend or

review the photographs of her injuries.

       Hodges testified that Girlfriend broke the window in the apartment and that he

was injured on the broken glass. Hodges also noted that Girlfriend is an alcoholic and

drinks all the time. Hodges denied that he assaulted Girlfriend. During his direct

testimony, he provided the following exchange:

             Q.     Okay. And at any time - - did you at any time put your hands
       around [Girlfriend’s] neck?

              A.     Never. Never. I promise to - - God will strike me to death if
       I did. I did not put hands on {Girlfriend].

                  Q.   Did you ever strike [Girlfriend] with your hands?

                  A.   No.

                  Q.   You didn’t strike - -


Hodges v. State                                                                      Page 5
                  A.    No.

                  Q.    - - with your right hand or your left hand?

                  A.    No.

        ...

                  Q.    But that morning, again, you never struck - -

                  A.    No.

                  Q.    - - or harmed [Girlfriend]?

                  A.    Never. Never.

        Hodges had no explanation for why the neighbor would lie about seeing him

choke Girlfriend.

        On cross-examination, the State elicited testimony from Hodges that he had been

convicted of assaulting Girlfriend on two prior occasions and was out on bail for another

assault against her when arrested for the present offense.

                                             Discussion

        A. Sufficiency of the Evidence. Hodges argues that the evidence against him is

insufficient to support his conviction.2 The Court of Criminal Appeals has expressed our

standard of review of a sufficiency issue as follows:

              When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the

2
 Hodges specifically argues that the evidence is both legally and factually insufficient. The Court of
Criminal Appeals eliminated the separate tests in Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010).

Hodges v. State                                                                                   Page 6
       essential elements of the crime beyond a reasonable doubt. Jackson v.
       Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State,
       514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires the
       appellate court to defer "to the responsibility of the trier of fact fairly to
       resolve conflicts in the testimony, to weigh the evidence, and to draw
       reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S. at
       319, 99 S. Ct. 2781. We may not re-weigh the evidence or substitute our
       judgment for that of the factfinder. Williams v. State, 235 S.W.3d 742, 750
       (Tex. Crim. App. 2007). The court conducting a sufficiency review must not
       engage in a "divide and conquer" strategy but must consider the cumulative
       force of all the evidence. Villa, 514 S.W.3d at 232. Although juries may not
       speculate about the meaning of facts or evidence, juries are permitted to
       draw any reasonable inferences from the facts so long as each inference is
       supported by the evidence presented at trial. Cary v. State, 507 S.W.3d 750,
       757 (Tex. Crim. App. 2016) (citing Jackson, 443 U.S. at 319, 99 S. Ct. 2781); see
       also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume
       that the factfinder resolved any conflicting inferences from the evidence in
       favor of the verdict, and we defer to that resolution. Merritt v. State, 368
S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because the jurors are the
       exclusive judges of the facts, the credibility of the witnesses, and the weight
       to be given to the testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim.
       App. 2010). Direct evidence and circumstantial evidence are equally
       probative, and circumstantial evidence alone may be sufficient to uphold a
       conviction so long as the cumulative force of all the incriminating
       circumstances is sufficient to support the conviction. Ramsey v. State, 473
S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

              We measure whether the evidence presented at trial was sufficient
       to support a conviction by comparing it to "the elements of the offense as
       defined by the hypothetically correct jury charge for the case." Malik v.
       State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
       correct jury charge is one that "accurately sets out the law, is authorized by
       the indictment, does not unnecessarily increase the State's burden of proof
       or unnecessarily restrict the State's theories of liability, and adequately
       describes the particular offense for which the defendant was tried." Id.; see
       also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
       as authorized by the indictment" includes the statutory elements of the
       offense and those elements as modified by the indictment. Daugherty, 387
S.W.3d at 665.


Hodges v. State                                                                                Page 7
Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

       As relevant to this case, a defendant commits the third-degree-felony offense of

family-violence assault by occlusion if he intentionally, knowingly, or recklessly causes

bodily injury to a member of his family or household and the defendant intentionally,

knowingly, or recklessly impedes the normal breathing or circulation of the blood of that

person by applying pressure to the person’s throat or neck or by blocking the person’s

nose or mouth. TEX. PENAL CODE ANN. § 22.01(b).3

       Hodges argues that the evidence is insufficient to sustain the verdict because no

rational factfinder could have found that Hodges intentionally, knowingly, or recklessly

caused bodily injury to Girlfriend. The testimony of the neighbor was sufficient for the

jury to determine that Hodges intentionally impeded Girlfriend’s normal breathing by

applying pressure to her throat or neck. The neighbor testified that Hodges had his hands

around Girlfriend’s throat, and she was gasping for air. The photographs of Girlfriend’s

injuries and the testimony of the police also supported the jury’s determination that

Girlfriend suffered serious injury as a result of Hodges’s assault. The jury was free to

find Girlfriend’s testimony that she had suffered no injury not credible. The jury may

infer that a victim felt or suffered physical pain “because people of common intelligence

understand pain and some of the natural causes of it.” Brison v. State, No. 05-10-00279-




3
 Section 22.01 has been amended since the offense was committed in this case, but none of the amendments
affect the required elements.

Hodges v. State                                                                                  Page 8
CR, 2011 WL 1632041, at *3 (Tex. App.—Dallas May 2, 2011, pet. ref’d) (not designated

for publication).

       We conclude there was sufficient evidence for the jury to determine that Hodges

committed the offense charged. We overrule Hodges’s first issue.

       B. Ineffective Assistance of Counsel. Hodges asserts that his trial counsel was

ineffective for failing to request a mutual combat jury instruction.

       To prevail on an ineffective assistance of counsel claim, the familiar Strickland v.

Washington test must be met. Wiggins v. Smith, 539 U.S. 510, 521, 123 S. Ct. 2527, 2535, 156
L. Ed. 2d 471 (2003) (citing Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064,

80 L. Ed. 2d 674 (1984)); Andrews v. State, 159 S.W.3d 98, 101-02 (Tex. Crim. App. 2005)

(same). Under Strickland, the appellant must prove by a preponderance of the evidence

that (1) counsel's performance was deficient, and (2) the defense was prejudiced by

counsel's deficient performance. Wiggins, 539 U.S. at 521, 123 S.Ct. at 2535; Strickland, 466

U.S. at 687, 104 S. Ct. at 2064; Andrews, 159 S.W.3d at 101. Absent both showings, an

appellate court cannot conclude that the conviction resulted from a breakdown in the

adversarial process that renders the result unreliable. Thompson v. State, 9 S.W.3d 808,

813 (Tex. Crim. App. 1999).

       In order to demonstrate deficient performance based on a failure to request a jury

instruction, “an appellant must show he was entitled to the instruction.” Davis v. State,

533 S.W.3d 498, 513 (Tex. App.—Corpus Christi 2017, pet. ref’d).


Hodges v. State                                                                        Page 9
       When an appellant has nothing to lose by requesting a defensive instruction
       and it would have been error for the trial court to refuse the instruction, we
       may find deficient performance even without counsel’s explanation for
       failing to request the instruction. [Washington v. State, 417 S.W.3d 713, 726
       (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d)] (citing Vasquez v. State,
       830 S.W.2d 948, 951 (Tex. Crim. App. 1992) (defense of necessity); Ex parte
       Zepeda, 819 S.W.2d 874, 877 (Tex. Crim. App. 1991) (accomplice witness)).
Id.

       A victim’s effective consent or an actor’s reasonable belief that the victim

consented to the actor’s conduct “is a defense to assault if the conduct did not threaten or

inflict serious bodily injury.” Id.; see TEX. PENAL CODE ANN. § 22.06(a)(1). To be entitled

to a consent or “mutual combat” instruction, the defendant must first admit that he

engaged in conduct that constituted “combat.” See Shaw v. State, 243 S.W.3d 647, 659 (Tex.

Crim. App. 2007) (justification defense appropriate when defendant admits to every

element of offense but interposes justification to excuse criminal conduct); see also Jordan

v. State, 593 S.W.3d 340, 343 (Tex. Crim. App. 2020) (defendant cannot invoke confession-

and-avoidance defense and deny he committed charged conduct); Harrison v. State, 421
S.W.3d 39, 41-42 (Tex. App.—Waco 2013, pet. ref’d) (defendant must admit every element

of offense including culpable mental state to be entitled to necessity defense). Hodges

denied choking or striking Girlfriend in any manner. “A flat denial of the conduct in

question will foreclose an instruction on a justification defense.” Ebikam v. State, No. PD-

1199-18, 2020 WL 3067581, at * 3 (Tex. Crim. App. June 10, 2020) (not designated for

publication).


Hodges v. State                                                                         Page 10
       Additionally, there is nothing in the record to reflect that Girlfriend, by her words

or actions, expressly or impliedly consented to Hodges choking or assaulting her or that

Hodges held a reasonable belief that Girlfriend consented to the same. A defendant who

claims mutual combat must show some evidence of an “antecedent agreement to fight.”

Davis, 533 S.W.3d at 514. Hodges points to the number of domestic violence incidents

between the parties as evidence of such an agreement. However, even assuming a victim

consents to fight with a defendant, an instruction on mutual combat is not available if the

defendant’s conduct results in serious bodily injury. See Romero v. State, No. 05-18-01318-

CR, 2020 WL 400182, at *4 (Tex. App.—Dallas Jan. 23, 2020, pet. ref’d).

       When serious bodily injury is either threatened or incurred, it effectively vitiates

any consent. See Miller v. State, 312 S.W.3d 209, 214 n.2 (Tex. App.—Houston [14th Dist.]

2010, pet. ref’d). “Serious bodily injury” means “bodily injury that creates a substantial

risk of death or that causes death, serious permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ.” TEX. PENAL CODE ANN. §

1.07(a)(46). Choking or strangling an individual threatens serious bodily injury. See

Walter v. State, 581 S.W.3d 957, 972 (Tex. App.—Eastland 2019, pet. ref’d); see also In re

J.A.P., No. 03-02-00112-CV, 2002 WL 31317256, at *4 (Tex. App.—Austin Oct. 17, 2002, no

pet.) (not designated for publication) (choking victim threatened serious bodily injury

and negated defense of consent).




Hodges v. State                                                                      Page 11
         On the record before us, we cannot say the trial court would have abused its

discretion in refusing a “mutual combat” instruction. See Davis, 533 S.W.3d at 514.

Therefore, Hodges’s counsel was not ineffective for failing to request such an instruction.

We overrule Hodges’s second issue.

                                       Conclusion

         Having overruled both of Hodges’s issues, we affirm the judgment of the trial

court.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed September 9, 2020
Do not publish
[CR25]




Hodges v. State                                                                     Page 12